Citation Nr: 0106777	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative residuals of a fracture of the right 
femur, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected lateral instability, right knee, currently 
evaluated as 10 percent disabling.   

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1943.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that in May 1992, the veteran submitted a 
claim for an increased rating for his service-connected 
"right knee" disability, which at the time, consisted of 
postoperative residuals of a fracture of the right femur.  In 
a confirmed rating decision issued in November 1992, the RO 
denied the veteran's claim.  The veteran subsequently filed a 
Notice of Disagreement with the RO's decision in December 
1992.  In April 1994, the RO issued a Statement of the Case 
affirming the denial of the veteran's claim.  The veteran 
responded with a substantive appeal also dated in April 1994.  

In a rating decision dated in April 1995, the RO granted 
service connection for a right knee condition as secondary to 
the service-connected right thigh condition.  The veteran was 
notified of this decision in correspondence dated in April 
1995.  At that time, the RO also informed the veteran that 
the deadline for appealing the RO's denial of the veteran's 
increased rating claim had expired; however, as indicated 
above, the veteran had already filed a timely substantive 
appeal for this issue in April 1994.  

Consequently, the Board finds that the issue of an increased 
rating for the service-connected postoperative residuals of a 
fracture of the right femur remains on appeal and has, 
accordingly, listed it as an issue for appellate review as 
reflected on page one of this document.  

The Board further notes that in the substantive appeal dated 
in April 1994, the veteran raised the issue of service 
connection for peripheral vascular disease of the right lower 
extremity as secondary to the service-connected residuals of 
the fractured right femur.  

As this matter has not been developed for appellate review, 
it is referred to the RO for appropriate action.  

Finally, the Board notes that, while the veteran submitted a 
timely notice of disagreement expressing dissatisfaction with 
the RO's rating decision dated in March 1999 which denied 
entitlement to increased ratings for the service-connected 
right knee disability based on lateral instability and 
ankylosis of the 4th and 5th fingers, left hand, his 
Substantive Appeal dated in December 1999 was specifically 
limited to disagreement with the decision concerning his 
right knee disability.  

Consequently, the issue of an increased rating for the 
service-connected left hand disability is not before the 
Board for appellate consideration.  



FINDINGS OF FACT

1.  The veteran's service-connected postoperative residuals 
of a fracture of the right femur are not shown to have been 
manifested by disability reflective of more than moderately 
severe muscle injury.  

2.  The veteran's service-connected right femur fracture 
residuals are shown to be productive of right knee disability 
that more nearly approximates a level of disablement 
consistent with that of a severe degree of instability of 
that joint.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the service-connected postoperative residuals of the 
fracture of the right femur have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 
4.7, 4.55, 4.56, 4.73 including Diagnostic Code 5313 (1996); 
38 C.F.R. §§ 4.55, 4.56, 4.73 including Diagnostic Code 5313 
(2000).  

2.  The criteria for the assignment of a 30 percent rating 
for the service-connected lateral instability, right knee, 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a 
including Diagnostic Code 5257 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

The veteran contends that the service-connected postoperative 
residuals of a fracture of the right femur and lateral 
instability, right knee, are more disabling than as currently 
rated.  

A VA examination conducted in March 1989 noted that the 
veteran wore a brace on his right knee and had complaints of 
considerable weakness, pain and instability.  The diagnoses 
reported in connection therewith included those of history of 
right femur fracture in March 1943 with open reduction and 
mild residual atrophy of the vastus lateralis and biceps 
femoris muscles of the right thigh and post-traumatic 
degenerative joint disease of the right knee with possible 
chondromalacia of the right patella and crepitation and 
instability.  

A VA examination of February 1994 noted that the veteran had 
7 1/2 inch by 1 inch puckered scar on his right lateral 
thigh.  The scar was non-tender, slightly depressed and did 
not involve any muscle group.  It was also noted that he had 
slight lateral instability of the right knee.  

An April 1996 VA examination noted that the veteran had some 
mild instability of the right knee with anterior drawer and 
valgus stressing.  

An  August 1998 VA examination revealed that the veteran had 
complaints that his right knee felt unstable and "shaky."  
The examiner noted that the veteran "gross muscle atrophy" in 
the right thigh.  He also had several surgical scars due to 
previous surgeries.  

The veteran most recently underwent a VA examination for his 
joints in May 2000.  At that time, he reported that he had 
been wearing a brace on his right knee since 1984.  Symptoms 
noted at the time of the examination included pain in his 
right thigh and leg.  In addition, the veteran complained of 
his right knee "giving way" and indicated that he tired 
very easily.  

The veteran also reported having difficulty standing and 
walking and explained that he had to place most of his weight 
on his left leg.  He further noted that he could not even mow 
his lawn or push or pull.  He described his balance as fair, 
but reported occasional problems.  He used a cane for 
assistance in ambulation and was noted to have a knee brace 
for the right knee.  He noted an inability to stoop, kneel or 
crawl.  Weather was also stated to aggravate his knee 
discomfort.  

The veteran described flare-ups as being infrequent and 
precipitated mostly when he experienced the knee giving way.  
He explained, however, that he had to wear the brace, 
otherwise he would experience frequent flare-ups from the 
knee giving way.  When he did experience flare-ups, the 
veteran stated that he just had to relax and allow the pain 
to gradually subside.  

The physical examination revealed the veteran to walk with a 
limp on the right leg.  As noted, he used a cane for 
assistance in ambulation.  Removal of the hinge brace 
revealed no evidence of any gross deformity of the knee.  
There was a 24 cm lateral distal thigh scar extending to 
approximately the level of the lateral femoral condyle which 
was well healed and non-tender to palpation and showed no 
evidence of infection.  

The noted circumferential measurement of the right thigh was 
43 cm, as compared to 45 cm on the left.  There was rather 
marked crepitus palpable on motion of the knee.  There was 
minimal effusion present and McMurray's sign was negative.  
The veteran was described as having fair stability of the 
knee and was able to flex to 115 degrees.  He was also able 
to fully extend the knee.  A popliteal cyst was noted to be 
present within the right knee.  

X-ray studies of the right knee performed in conjunction with 
the examination revealed post-surgical changes throughout the 
distal right femur, as well as atherosclerotic calcifications 
in the popliteal arteries.  There was no sign of any acute 
injury.  There were some old osteoarthritic changes noted.  

The final diagnosis was that of degenerative joint disease of 
the right knee, secondary to femoral fracture.  The examining 
physician went on to explain, however, that this examination 
had been conducted during a period of quiescent symptoms and 
that the symptoms elicited from the veteran were compatible 
with his diagnosis.  

According to the VA examiner, during flare-ups of symptoms, 
which could occur with varying frequency, the physical 
findings of this examination could be significantly altered.  
Consequently, the examining physician concluded that 
quantification of such changes would require examination 
during a flare-up.  He acknowledged that painful symptoms 
such as had been outlined on examination would required the 
veteran to expend extra energy in completing tasks and hence 
would lead to early fatigue, weakened movements and, 
ultimately, to a loss in coordination.  




II.  Analysis

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  Specifically, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained regarding the claims for 
increased ratings, and that no further assistance to the 
veteran is required to comply with either 38 U.S.C.A. 
§ 5107(a) (1999) or the Veterans Claims Assistance Act of 
2000.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  


A.  Postoperative residuals of a fracture of the right femur

The Board notes that the provisions for rating muscle 
disabilities were changed, effective on July 3, 1997.  As 
noted hereinabove, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Based on the 
evidence of record, the RO appropriately considered the new 
rating criteria in making its decision, and the Board will 
also consider both the old and new rating criteria.  

The Board further notes, however, that the criteria for 
evaluation of muscle injury are essentially the same under 
both the old and new regulations.  The modifications in the 
criteria for defining slight, moderate, moderately severe, 
and severe muscle injury due to gunshot wounds or other 
trauma are insignificant as they would relate to the 
particular wound residuals under consideration in this 
instance.


1.  The prior version of VA regulations dealing with muscle 
injuries states:

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangements bring about fatigue 
and pain, thus further interfering with the function of the 
part.  38 C.F.R. § 4.47 (1996).  

As to the residuals of wounds not chiefly characterized by 
amputation, ankylosis, or limitation of motion, the most 
obvious feature of the disability and the starting point for 
physical examination is the superficial scar.  An accurate 
and full description of the scar must be furnished by the 
medical examiner, so that the disability from it may be 
intelligently visualized and evaluated.  Its location, 
length, width and depth will be described; whether it is 
painful, inflamed or keloid; adherent or nonadherent; whether 
it involves or distorts neighboring orifices; whether it is 
exerting traction or limiting normal motion of the parts 
involved; whether there is ankylosis of contiguous joints; 
whether there is bone or muscle loss, or muscle hernia, and, 
if so, to what extent and how productive of interference with 
normal functions; whether there is associated lesion of a 
peripheral nerve (the nature and effects to be depicted by a 
neurologist, wherever possible).  38 C.F.R. § 4.48 (1996).  

A description of the residuals of such a wound in terms of 
one or more superficial scars does not, however, evidence the 
application of medical knowledge and observation to the 
extent required.  The whole track of the missile should be 
envisaged in its passage through skin, muscle, and fascial 
planes, and also any bone or nerve involvement either 
evidenced as disability or as inevitably resulting from the 
course of the missile.  The military records made at the time 
of the original injury should be consulted and considered in 
evaluating the final picture.  Particular attention should be 
given to tracing the complaints of claimants to their 
physical basis.  38 C.F.R. § 4.49 (1996).  

Disability from injuries of muscles presents a special 
problem.  Shrapnel and shell fragments and high velocity 
bullets may inflict massive damage upon muscles with 
permanent residuals.  The principal symptoms of disability 
from such muscle injuries are weakness, undue fatigue-pain, 
and uncertainty or incoordination of movement.  The physical 
factors are intermuscular fusing and binding, and welding 
together of fascial planes and aponeurotic sheaths.  In those 
scar-bound muscles strength is impaired, the threshold of 
fatigue is lowered and delicate coordination is interfered 
with.  Skin scars are incidental and negligible.  It is the 
deep intramuscular and intermuscular scarring that is 
disabling.  When a joint is ankylosed the muscles acting on 
that joint take no rating; for example, intrinsic shoulder 
girdle muscles when the shoulder joint is ankylosed.  On the 
other hand, injured extrinsic shoulder girdle muscles take a 
rating to be combined with ankylosis of the shoulder joint 
because their damage impairs the compensatory scapular 
movements which then have increased importance.  In ankylosis 
of the knee, the muscles of the hamstring group, if injured, 
take a rating for their action as hip extensors, but one step 
lower than the estimated degree.  38 C.F.R. § 4.50 (1996).  

The conception of disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Tests for ability to move 
adjacent joints are useless for estimation of the disability 
in cases of muscle injuries unless all the movements are 
required to be made against varying resistance (for example, 
with gravity, against gravity, against moderate resistance, 
against strong resistance) and compared with the sound side.  
Comparative tests of endurance and of coordination are also 
needed.  Muscle injuries alone do not necessarily limit the 
movements of adjacent joints and these movements may be 
freely carried out by very weak muscles, or even by gravity 
alone without muscular participation as in extension of the 
elbow and in dropping the arm to the side.  38 C.F.R. § 4.51 
(1996).  

When an operative dissection is made in the area of old 
gunshot muscle wounds, as for nerve suture, removal of 
foreign body, excision of ragged scar, etc., the surgeon 
finds that the anatomical structures are so distorted that it 
is difficult or impossible to recognize the familiar muscle 
landmarks.  There is intermuscular fusing and binding and 
obliteration of fascial planes.  So-called penniform muscles 
have a type of structure which permits the maximum cross 
section of muscle tissues for the space occupied.  Most 
muscles of the extremities are of this type and these muscles 
often have their parallel aponeurotic sheaths welded together 
by scar tissue wherever the slanting muscle fibers which 
normally connect them have been destroyed.  The muscle 
fasciculi are found displaced in direction and their 
interspaces infiltrated with scar tissue.  It is obvious that 
when these crippled and scar-bound muscles are called on to 
act with other muscles in a movement they can no longer work 
smoothly, pulling evenly on their normal insertions, but pull 
in part against fascial planes and other muscles with which 
they are fused, so that a part of their force is misdirected.  
Both strength and endurance must necessarily be impaired, the 
threshold of fatigue lowered and delicate coordinate 
movements interfered with.  These changes are the real 
factors in all disabilities residual to healed muscle wounds.  
38 C.F.R. § 4.52 (1996).  

Every movement calls into action the muscles necessary for 
that movement constituting a definite muscle pattern which is 
invariable for that movement.  None of the muscles can be 
left out of action in performing the movement nor can any 
other muscle be called into play to execute the movement.  
Every movement requires full efficiency, the full complement 
of muscles included in its specific pattern.  If one, or 
more, of the group is injured or destroyed the efficiency of 
the movement is permanently impaired.  It is the distortion 
of the intricate mechanism of muscle structures, the 
intermuscular binding, the obliteration of fascial planes and 
welding of aponeurotic sheaths that results in permanent 
residual disabilities.  The typical symptoms associated with 
severe muscle injuries are:  Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain occurring 
shortly after the incidence of fatigue sensations, the type 
of pain being that which is characteristic of and normally 
associated with prolonged severe muscular effort (fatigue-
pain); inability to make certain movements with the same 
degree of strength as before injury; uncertainty in making 
certain movements, particularly when made quickly.  When the 
subjective evidence in an individual claim appears as the 
natural result of a pathological condition shown objectively, 
and particularly when consistent from time of first 
examination, i.e., when obviously not based upon information 
given to the claimant by previous examiners or relayed to him 
or her from the claims file, it will be given due weight.  38 
C.F.R. § 4.53 (1996).  

Disabilities due to residuals of muscle injuries will be 
evaluated on the basis laid down in §§ 4.55 and 4.56 and on 
the type of disability pictures appended to the ratings 
listed.  In the following schemes the skeletal muscles of the 
body are divided for rating purposes into 23 groups, in 8 
anatomical regions: 4 groups for the shoulder girdle, 2 for 
the arm, 3 for the forearm and hand, 3 for the foot and leg, 
3 for the thigh, 3 for the pelvic girdle, 3 for the trunk, 
and 2 for the neck.  The facial muscles will be rated in 
accordance with interference with the functions supplied by 
the cranial nerves.  Four grades of severity of disabilities 
due to muscle injuries are here recognized for rating 
purposes:  slight, moderate, moderately severe and severe.  
The type of disability pictures for these, as set forth in §§ 
4.55 and 4.56, will be a basis for assigning ratings for each 
of the 23 muscle groups.  The type of disability pictures are 
based on the cardinal symptoms of muscle disability 
(weakness, fatigue, pain, uncertainty of movement) and on the 
objective evidence of muscle damage and the cardinal signs of 
muscle disability (loss of power, lowered threshold of 
fatigue and impairment of coordination).  38 C.F.R. § 4.54 
(1996).  

The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings:

(a) Muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, (3) pelvic 
girdle and thigh, (4) leg and foot, will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  

(b) Two or more severe muscle injuries affecting the motion 
(particularly strength of motion) about a single joint may be 
combined but not in combination receive more than the rating 
for ankylosis of that joint at an "intermediate" angle, 
except that with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  Claims of 
an unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and thigh 
muscles wherein the evaluation under the criteria in this 
section appears inadequate may be submitted to the Director, 
Compensation and Pension Service, for consideration under § 
3.321(b)(1) of this chapter.  

(c) With definite limitation of the arc of motion, the rating 
for injuries to muscles affecting motion within the remaining 
arc may be combined but not to exceed ankylosis at an 
"intermediate" angle.  

(d) With ankylosis of the shoulder, the intrinsic muscles of 
the shoulder girdle (Groups III or IV) are out of commission 
and carry no rating for injury however severe.  The extrinsic 
muscles (Groups I and II) which act on the shoulder as a 
whole, may, if severely injured, elevate the rating to 
ankylosis at an unfavorable angle.  

(e) With ankylosis of the knee, the hamstring muscles (Group 
XIII) may, if severely injured, receive the rating for the 
moderately severe degree of disability as a maximum in 
combination, and corresponding values for less severe 
injuries, the major function of these muscles being hip 
extension.  

(f) With disability such as flail joint, ankylosis, faulty 
union, limitation of motion, etc., muscle injuries affecting 
function at a lower level may be separately rated and 
combined, always reserving the maximum amputation rating for 
the most severe injuries.  

(g) Muscle injury ratings will not be combined with 
peripheral nerve paralysis ratings for the same part, unless 
affecting entirely different functions.  38 C.F.R. § 4.55 
(1996).  

Factors to be considered in the evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma.  

(a) Slight (insignificant) disability of muscles.
Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  

History and complaint.  Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  

(b) Moderate disability of muscles.
Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.  

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.  

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  

(c) Moderately severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  

Objective findings.  Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  

(d) Severe disability of muscles.
Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  

History and complaint.  As under moderately severe (paragraph 
(c) of this section), in aggravated form.  

Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in track of missile.  X-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1996).  


2.  The current VA regulations relating to muscle injuries 
state:  

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  (b) 
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions:  6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  (c) There 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, with the following exceptions: (1) groups 
I and II are severely disabled, the evaluation of the 
shoulder joint under diagnostic code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.  (d) The 
combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  (f) For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55 (2000).  

Factors to be considered in the evaluation of muscle 
disabilities.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  (b) 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (2000).  

The veteran's service-connected postoperative residuals of a 
fracture of the right femur are currently evaluated as 30 
percent disabling under the criteria in the VA Schedule for 
Rating Disabilities for injuries to Muscle Group XIII.  
38 C.F.R. § 4.73 including Diagnostic Code 5313 (2000).  
Muscle Group XIII consists of the muscles of the posterior 
thigh group and the hamstring complex of 2-joint muscles and 
includes:  biceps femoris; semimembranosus; and, the 
semitendinosus.  The function of this muscle group is for 
extension of the hip and flexion of the knee; outward and 
inward rotation of flexed knee; and, acting with rectus 
femoris and sartorius, synchronizing simultaneous flexion of 
hip and knee and extension of hip and knee by belt-over-
pulley action.  A 30 percent rating contemplates a moderately 
severe disability of muscle group XIII.  A 40 percent rating, 
the highest rating assignable under this diagnostic code, 
contemplates a severe disability of muscle group XIII.  38 
C.F.R. § 4.73, Diagnostic Code 5313 (2000).  

Based on a review of the evidence as a whole, the Board finds 
that the current 30 percent rating assigned for the 
postoperative residuals of a fracture of the right femur 
adequately compensates for the degree of demonstrated muscle 
injury.  The findings reported on most recent VA medical 
examination did not show loss of deep fascia, muscle 
substance, or soft flabby muscles nor is there evidence of 
ragged, depressed and adherent scars in the wound area which 
would indicate a severe disability.  

As noted hereinabove, the scar was shown to be well-healed 
and nontender to palpation with no evidence of infection.  
Furthermore, while the examination did reveal the right thigh 
to be atrophied as compared to the left, actual muscle loss 
due to the surgical procedures employed to treat the femur 
fracture is not demonstrated.  

In sum, the preponderance of the evidence, and all of the 
credible medical evidence, reveals no more than moderately 
severe injury to Muscle Group XIII.  38 C.F.R. § 4.73.  
Accordingly, the record does not support the assignment of a 
higher schedular evaluation under Diagnostic Code 5313.  




B.  Lateral instability, right knee

The veteran's right knee disability rated on the basis of 
recurrent subluxation or lateral instability is currently 
evaluated as 10 percent disabling for slight recurrent 
subluxation or lateral instability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under the provisions of Diagnostic 
Code 5257, a 20 percent evaluation is assigned for moderate 
recurrent subluxation or lateral instability and a 30 percent 
evaluation is assigned for severe disability.  

After a thorough review of the evidence of record, the Board 
finds that, when considering the veteran's use of a knee 
brace reported on most recent VA examination and the recorded 
complaints and clinical findings of instability of the right 
knee in all directions, the disability picture presented by 
his instability, right knee, more nearly approximates the 
criteria for the assignment of a 30 percent rating.  38 
C.F.R. § 4.71a including Diagnostic Code 5257.  

In light of the evidence of record, the Board finds that the 
preponderance of the evidence supports the claim for an 
increased rating for the service-connected lateral 
instability, right knee.  



ORDER

An increased rating greater than 30 percent for the service-
connected postoperative residuals of a fracture of the right 
femur is denied.  

An increased rating of 30 percent for the service-connected 
lateral instability, right knee, is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.  




REMAND

The veteran is currently service-connected for the following 
disabilities:  postoperative residuals of a fracture of the 
right femur; lateral instability, right knee; degenerative 
joint disease with limitation of motion, right knee; 
ankylosis of the 4th and 5th fingers, left hand (major); 
history of bronchial asthma; and, scar, left upper arm.  

The Board notes that the examinations currently of record do 
not adequately address the issue of whether the veteran is 
unemployable due to service-connected disabilities.  Such an 
opinion is required before the Board can decide the issue of 
a total compensation rating based on individual 
unemployability.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

Therefore, the veteran should be afforded additional VA 
examinations in order to address the issue of whether he is 
unemployable due to service-connected disability alone.  In 
addition, all pertinent medical records should be obtained 
for review.

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disabilities, 
particularly any who have indicated that 
he was unable to work because of them.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured. 

2.  The veteran should be scheduled for 
VA examination(s) in order to determine 
the current severity of the service-
connected disabilities.  All indicated 
tests must be conducted.  The claims file 
must be made available to and reviewed by 
the examiner(s) prior to the requested 
study.  The examiner(s) should elicit 
from the veteran and record for clinical 
purposes a full work and educational 
history.  Based on his/her review of the 
case, the examiner(s) should provide an 
opinion as to whether the veteran's 
service-connected disabilities alone 
preclude him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  Complete 
rationale for the opinions expressed 
should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  The 
RO should ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



